 1   UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                         Case No. 2:11-cr-064-APG-CWH
 4                 Plaintiff,                          ORDER
 5          v.
 6   DAVID DAMANTE,
 7                 Defendant.
 8
 9
            IT IS THEREFORE ORDERED that this Court will extend the time for Mr. Damante
10
     to begin serving his sentence. Mr. Damante shall self-surrender to the U.S. Marshal’s Office
11
     no later than 12:00 p.m., on Thursday, December 12, 2019.
12
            DATED this 11th
                       ___ day of December, 2019.
13
14
15                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   4
